

Exhibit 10.2
 
NINTH AMENDMENT TO LEASE
 
      THIS NINTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of
this 30th day of September, 2011 (the “Execution Date”), by and between
BMR-LANDMARK AT EASTVIEW LLC, a Delaware limited liability company (“Landlord”),
and REGENERON PHARMACEUTICALS, INC., a New York corporation (“Tenant”).
 
RECITALS
 
     A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
December 21, 2006, as amended by that certain First Amendment to Lease dated as
of October 24, 2007, that certain Second Amendment to Lease dated as of
September 30, 2008, that certain Third Amendment to Lease dated as of April 29,
2009, that certain Fourth Amendment to Lease dated as of December 3, 2009, that
certain Fifth Amendment to Lease dated as of February 11, 2010, that certain
Sixth Amendment to Lease dated as of June 4, 2010, that certain Seventh
Amendment to Lease dated as of December 22, 2010, and that certain Eighth
Amendment to Lease dated as of August 1, 2011 (collectively, and as the same may
have been further amended, amended and restated, supplemented or otherwise
modified from time to time, the “Lease”), whereby Tenant leases certain premises
(the “Premises”) from Landlord at 735, 745, 755, 765 and 777 Old Saw Mill River
Road in Tarrytown, New York (collectively, the “Buildings” and, each, a
“Building”);
 
     B. WHEREAS, Tenant desires to lease approximately thirty-nine thousand nine
hundred fifty-four (39,954) rentable square feet of additional premises on the
third (3rd) floor of the 777 Building, as depicted on Exhibit A attached hereto
(the “01 Premises”) and currently leased by another tenant (“Vacating Tenant”);
 
     C. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only
in the respects and on the conditions hereinafter stated.
 
AGREEMENT
 
     NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, agree as follows:
 
     1. Definitions. For purposes of this Amendment, capitalized terms shall
have the meanings ascribed to them in the Lease unless otherwise defined herein.
The Lease, as amended by this Amendment, is referred to herein as the “Amended
Lease.”
 
1
 

--------------------------------------------------------------------------------

 

     2. Addition to Premises. Conditional upon Vacating Tenant surrendering the
01 Premises to Landlord in accordance with Vacating Tenant’s lease, and subject
to Tenant’s termination options set forth in this Section and in Section 3
below, Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
the 01 Premises as of the date (the “01 Premises Commencement Date”) that is ten
(10) days after Landlord notifies Tenant that Landlord has substantially
completed the 01 Premises Landlord Improvements (as defined below). Effective as
of the 01 Premises Commencement Date, the Premises shall include the 01
Premises. The Term for the 01 Premises shall expire on the Term Expiration Date
for the New Premises, subject to (a) Tenant’s option to extend the Term of the
Lease as provided in Article 44 of the Lease and (b) Tenant’s termination option
set forth in this Section and in Section 3 below. If Vacating Tenant does not
surrender the 01 Premises to Landlord by February 15, 2012, then Tenant may
terminate this Amendment by providing written notice of such termination to
Landlord on or before April 15, 2012. Tenant shall execute and deliver to
Landlord written acknowledgment of the actual 01 Premises Commencement Date, if
the same occurs, within ten (10) days after Tenant takes occupancy of the 01
Premises, in the form attached as Exhibit D hereto. Failure to execute and
deliver such acknowledgment, however, shall not affect the 01 Premises
Commencement Date or Landlord’s or Tenant’s liability hereunder.
 
     3. Termination Option. In addition to the termination option reserved to
Tenant under Section 2 above, Tenant shall be entitled to terminate the Amended
Lease with respect to the 01 Premises as of December 31, 2015, or December 31,
2016; provided that (a) Tenant provides Landlord with no less than twelve (12)
months’ prior written notice and (b) if the termination is (i) December 31,
2015, Tenant pays to Landlord on or before such date an amount equal to Seven
Hundred Twenty Thousand Eight Hundred Two and 75/100 Dollars ($720,802.75) (ii)
December 31, 2016, Tenant pays to Landlord on or before such date an amount
equal to Six Hundred Thirty-Six Thousand Two and 45/100 Dollars ($636,002.45).
If Tenant timely exercises its option to terminate the Amended Lease with
respect to the 01 Premises, then Tenant shall surrender the 01 Premises to
Landlord on the applicable surrender date in the condition required by the
Amended Lease for surrendering Premises upon the expiration or earlier
termination thereof. Time is of the essence with respect to the exercise of the
termination option granted in this Section.
 
     4. Lease Extension Options. From and after the Execution Date, the first
paragraph of Article 44 of the Lease is hereby deleted and replaced with the
following:
 
44. Option to Extend Term. Tenant shall have three (3) options (each, an
“Option”) to extend the Term of this Lease (and, in each case, the Term
Expiration Date) by five (5) years, in each case on the same terms and
conditions as this Lease, except as provided below. If Tenant desires to
exercise any Option, Tenant must do so by giving Landlord written notice of such
exercise at least one (1) year before the Term would otherwise expire. Tenant
may exercise its Option to extend the Term only as to any one or more of the
following: (a) the entire Retained Premises plus the Corridor Space, (b) the
entire New Whole Building Premises, (c) the entire New Multiple Tenant Building
Premises, (d) the Modified Additional Premises, (e) the Swap Premises and 765
Elevator Lobby Premises, (f) each full floor of the 755 Premises, (g) the 765
Expansion Premises, (h) the 765 Expansion Premises II, (i) C-Level Storage
Spaces, (j) the 777 License Area Premises and (k) the 01 Premises. If Tenant
fails to exercise an Option with respect to less than all of the Premises and
the time to do so has lapsed (or if a Retained Premises Early Termination or a
termination pursuant to a Swap Premises Termination Option has occurred), then
Tenant shall no longer have an Option with respect to those portions of the
Premises for which it failed to exercise an Option, although Tenant’s Options
for the remaining Premises shall remain in full force and effect.
 
2
 

--------------------------------------------------------------------------------

 

     5. Condition of 01 Premises. Except as provided in Section 6 below, Tenant
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of the 01 Premises with
respect to the suitability of the same for the conduct of Tenant’s business.
Tenant acknowledges that it is generally familiar with the condition of the 01
Premises and, notwithstanding anything contained in the Amended Lease to the
contrary, agrees to take the same in its condition “as is” as of the applicable
delivery date, except that Landlord shall (a) remove all existing furniture from
the 01 Premises and (b) perform the 01 Premises Landlord Improvements set forth
on Exhibit B attached hereto in accordance with this Amendment. Tenant’s taking
possession of the 01 Premises, except as otherwise agreed to in writing by
Landlord and Tenant, shall conclusively establish that the same were at such
time in good, sanitary and satisfactory condition and repair. Notwithstanding
the foregoing, Landlord shall endeavor to minimize the odor of hydraulic fluid
in or around the elevators located nearest to the 01 Premises to a level
consistent with those found in connection with the operation of a typical
hydraulic elevator, as of the 01 Premises Commencement Date.
 
     6. Improvements.
 
          (a) Landlord shall perform the improvements set forth on Exhibit B
attached hereto and Tenant shall perform the improvements set forth on Exhibit C
attached hereto at Landlord’s sole cost and expense (collectively, the “01
Premises Landlord Improvements”). If Landlord has not substantially completed
the portion of the 01 Premises Landlord Improvements depicted on Exhibit B by
April 1, 2012, then the 01 Premises Rent Commencement Date (as defined below)
shall be extended by one (1) day for every day after April 1, 2012, that
Landlord has not substantially completed the portion of the 01 Premises Landlord
Improvements depicted on Exhibit B, except to the extent that the delay was
caused by Tenant or its agents, employees or contractors, or by Governmental
Authorities. If Landlord and Tenant cannot agree on whether Landlord has
substantially completed the portion of 01 Premises Landlord Improvements
depicted on Exhibit B or the items listed on the Punchlist generated by the
parties pursuant to the protocol set forth under Section 4.3 of the Lease, then
the written determination of the Neutral Architect shall govern, whose
determination shall be final and binding upon the parties. For purposes of this
Amendment, “substantially completed” means that Landlord has completed all of
the 01 Premises Landlord Improvements depicted on Exhibit B, except for minor
and insubstantial details of construction that do not, except in a de minimis
manner, interfere with Tenant’s performance of improvements to the Premises in
accordance with this Section 6.
 
3
 

--------------------------------------------------------------------------------

 

          (b) Landlord shall make available to Tenant a tenant improvement
allowance of Five Hundred Ninety-Nine Thousand Three Hundred Ten Dollars
($599,310) (based on Fifteen Dollars ($15) per rentable square foot of the 01
Premises) (the “01 Premises Allowance”) for Tenant’s performance of its
improvements (the “01 Premises Tenant Work”). In addition to the 01 Premises
Allowance, Landlord shall also pay to Tenant an amount equal to the actual costs
(the “Landlord Costs”) incurred by Tenant for performing the portion of the 01
Premises Landlord Improvements set forth on Exhibit C attached hereto. The 01
Premises Allowance and the Landlord Costs shall be disbursed in the same manner
as the Base TI Allowance under the applicable provisions of Article 5 of the
Lease, including the Disbursement Conditions, in order to finance the aforesaid
improvements to the 01 Premises. Tenant shall be responsible for performing and
completing the 01 Premises Tenant Work and the 01 Premises Landlord Improvements
set forth on Exhibit C attached hereto. Further, Tenant acknowledges and agrees
that the scope of the 01 Premises Tenant Work shall be submitted, approved and
constructed in accordance with the Work Letter attached as Exhibit G to the
Lease and consistent with the provisions of the Amended Lease and the Permitted
Use.
 
          (c) In addition to the 01 Premises Allowance and the Landlord Costs
referred to in Section 6(b) above, Landlord shall also make available to Tenant
an additional allowance (the “Additional Allowance”) of Three Hundred Fifty
Thousand Dollars ($350,000) to pay for costs incurred by Tenant in excess of the
01 Premises Allowance in performing the 01 Premises Tenant Work, or any other
Improvements elected to be performed by Tenant throughout the Term of the Lease
to other areas of the Premises, all to be disbursed in the same manner as
provided under Article 5 of the Lease, including the Disbursement Conditions;
and to be submitted, approved and constructed in accordance with the Work Letter
attached as Exhibit G to the Lease and consistent with the provisions of the
Amended Lease and the Permitted Use.
 
          (d) Tenant shall pay Landlord a construction oversight fee of two and
one-half percent (2.5%) of the total cost of the 01 Premises Tenant Work or
other improvements performed using the 01 Premises Allowance or the Additional
Allowance, which construction oversight fee may be paid out of the 01 Premises
Allowance or the Additional Allowance; provided, however, that Tenant shall not
be required to pay such construction oversight fee for the portion of the 01
Premises Landlord Improvements depicted on Exhibit C attached hereto and
performed by Tenant; and provided, further, that Tenant shall not be required to
pay such construction oversight fee with respect to any portion of the
Additional Allowance that is used to construct 01 Premises Tenant Work in the 01
Premises.
 
     7. Early Access. Landlord shall grant Tenant access to the 01 Premises
within five (5) business days after Vacating Tenant’s surrender of the 01
Premises in order for Tenant to commence construction of the 01 Premises
Landlord Improvements set forth on Exhibit C attached hereto and the 01 Premises
Tenant Work. Landlord and Tenant shall reasonably cooperate with each other so
as not to impede the other’s work on the 01 Premises Landlord Improvements or 01
Premises Tenant Work, as applicable. In the event that Landlord does not permit
Tenant such early access by January 15, 2012, the 01 Premises Rent Commencement
Date (as defined below) shall be extended by two (2) days for every one (1) day
of such delay, except to the extent that the delay was caused by Tenant or its
agents, employees or contractors, or by delay caused by Governmental
Authorities.
 
4
 

--------------------------------------------------------------------------------

 

     8. Basic Annual Rent. Commencing as of the date that is twelve (12) months
after the 01 Premises Commencement Date (the “01 Premises Rent Commencement
Date”) and continuing through the Term, but subject to the provisions of Section
3 hereof, Tenant shall pay to Landlord Basic Annual Rent for the 01 Premises at
an initial rate equal to Twenty-Four and 50/100 Dollars ($24.50) per rentable
square foot of the 01 Premises per year in accordance with the terms for payment
of Basic Annual Rent set forth in the Lease. Basic Annual Rent for the 01
Premises shall increase annually every July 1st by two and one-half percent
(2.5%) of the then-current applicable Basic Annual Rent for the 01 Premises,
commencing as of July 1, 2013.
 
     9. Operating Expenses, Utilities and Basic Electric.
 
          (a) In addition to Basic Annual Rent, commencing on the 01 Premises
Commencement Date and continuing each month of the Term, Tenant shall also pay
to Landlord, with respect to the 01 Premises, (i) Tenant’s Pro-Rata Share of
Operating Expenses that exceeds a calendar 2012 base year (grossed up to
ninety-five percent (95%) occupancy) and (ii) Basic Electric Charges, all as set
forth in the Lease.
 
          (b) In the event that the Building or Project is less than fully
occupied, Tenant acknowledges that Landlord may gross up Operating Expenses to
ninety-five percent (95%) of the total rentable area of the Building or Project
(as applicable). Tenant shall pay Tenant’s proportionate share of the amount
computed in accordance with the previous sentence, subject to adjustment as
reasonably determined by Landlord; provided, however, that Landlord shall not
recover more than one hundred percent (100%) of Operating Expenses.
 
     10. Audits. Landlord and Tenant agree that Tenant’s audits with respect to
Landlord’s annual operating statements for calendar years 2008 and 2009 are now
complete and that no further amounts shall be charged or credited to Tenant
based on such statements or audits.
 
     11. Parking. The parties acknowledge that, in accordance with the Amended
Lease, Tenant shall be entitled to its pro rata share of unreserved parking
spaces with respect to each portion of the Premises leased to Tenant.
 
     12. Broker. Tenant represents and warrants that it has not dealt with any
broker or agent in the negotiation for or the obtaining of this Amendment, other
than Studley (“Broker”), and agrees to indemnify, defend and hold Landlord
harmless from any and all cost or liability for compensation claimed by any such
broker or agent, other than Broker, employed or engaged by it or claiming to
have been employed or engaged by it. Broker is entitled to a leasing commission
in connection with the making of this Amendment, and Landlord shall pay such
commission to Broker pursuant to a separate agreement between Landlord and
Broker.
 
     13. No Default. Tenant represents, warrants and covenants that, to the best
of Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.
 
5
 

--------------------------------------------------------------------------------

 

     14. Effect of Amendment. Except as modified by this Amendment, the Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. The
covenants, agreements, terms, provisions and conditions contained in this
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and, except as otherwise provided in the Lease, their
respective assigns. In the event of any conflict between the terms contained in
this Amendment and the Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties. From and after the date
hereof, the term “Lease” as used in the Lease shall mean the Lease, as modified
by this Amendment.
 
     15. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.
 
     16. Counterparts. This Amendment may be executed in one or more
counterparts, each of which, when taken together, shall constitute one and the
same document.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
6
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of
the date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.
 
LANDLORD:
 
BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company
 
 

By: /s/ John Bonanno Name:  John Bonanno Title: Senior Vice President, Leasing
and Development



TENANT:
 
REGENERON PHARMACEUTICALS, INC.,
a New York corporation
 
 

By: /s/ Joseph J. LaRosa Name:  Joseph J. LaRosa Title: Senior Vice President,
General Counsel and Secretary


--------------------------------------------------------------------------------

 

EXHIBIT A
 
01 PREMISES
 
[IMAGE]
 
A-1
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
01 PREMISES LANDLORD IMPROVEMENTS TO BE PERFORMED BY LANDLORD AT ITS COST
 
Landlord will develop engineered design documents ready for permit for all the
01 Premises Landlord Improvements described below, which drawings and
specifications shall meet the requirements of the New York State building codes:
 
     1. Landlord has recently upgraded portions of building management system to
a system made by Johnson Controls International (“JCI System”); however,
Landlord shall decommission any of the old existing base building management
system and provide additional controls modifications and upgrades as required
for the entire system to perform variable air volume operation with the JCI
System controlling the air handling units and all variable air volume boxes.
Landlord shall also provide Tenant viewable access to all equipment on the
building management system serving its space and full control and access to all
equipment on the building management system serving solely its space.
 
     2. All existing supply fans shall have variable-frequency drives that will
be used to modulate supply fan speed.
 
     3. New variable-frequency drives will be provided for each return fan, and
controlled to interlock with the matched supply fan. Final balancing of
variable-frequency drives to align with tenant’s variable air volume system on
the floor shall be performed by tenant upon completion of tenant improvements.
 
     4. Provide and install any sensors required to facilitate variable air
volume supply air operation and control of the new return fan variable-frequency
drives of the 01 Premises.
 
     5. Design and install any additional controls required to keep the existing
constant volume systems operating at constant air volume to serve the other
spaces served by the air handling units as required (i.e., duct dampers, airflow
sensors, etc.).
 
     6. Landlord shall provide a minimum of 50,000 cubic feet per minute of HVAC
capacity with adequate static pressure (1.5 cubic feet per minute per usable
square foot) from air handlers that are new or recently refurbished.
 
     7. If Landlord’s air handling unit south 2 (“AHS-2”) is one of the air
handlers used to supply the dedicated 50,000 cubic feet per minute to the 01
Premises, AHS-2 shall be new or refurbished as necessary. Refurbishment would
include new coils, control valves and coil trim, drain pans and condensate
piping, and filter racks. The unit casing will be scraped and painted with epoxy
paint, and any severe damage would be repaired with supplemental sheet metal.
The entire case will be lined with perforated double wall acoustical lining.
 

           a.     
Heating, cooling and airflow capacity of the refurbished AHS-2 unit shall be
equal to or more than 1.5 cubic feet per minute per rentable square foot.

 
B-1
 

--------------------------------------------------------------------------------

 


           b.     
The existing supply fan wheel on AHS-2 will be removed and inspected and
replaced if necessary. 
        c.
The supply fan motor on AHS-2 will be tested and replaced if necessary.
Replacement of the unit would provide a unit of the same size and cubic feet per
minute capacity as the existing, with all new components.

 
     8. Landlord will provide a base building domestic hot water service to the
01 Premises.
 
     9. Landlord shall remove existing duct mounted humidifiers and reheat coils
in the penthouse portion of the 01 Premises.
 
     10. Reheat coils serving other portions of the Premises shall remain in
place.
 
     11. Landlord shall identify a location from which Tenant shall extend
electric service to the 01 Premises. The power made available shall be
sufficient to support new renovation.
 
     12. The electric service shall be metered by the base building management
system. Electric meters will be used to separate the power usage dedicated to
the 01 Premises only and shall be installed by Landlord.
 
     13. The existing medium pressure duct loop serving the 01 Premises shall be
in good working condition.
 
     14. Ductwork serving the perimeter up-blast grilles from the catwalk level
will be abandoned, the plenums removed and the floor penetrations filled with
fire rated construction meeting all code requirements.
 
     15. Landlord shall fill the floor air distribution holes with an acceptable
floor fill material and detail, and modify the existing conditions to adequately
close and fire rate all perimeter slab penetrations including maintaining the
asbestos management program for asbestos containing material located on the
floor below.
 
     16. Abandon existing below floor air distribution and infill existing slab
penetrations with fire rating assembly.
 
     17. Landlord will provide baseline balancing report and final balancing
report upon completion of the 01 Premises Landlord Improvements detailing the
heating, cooling and airflow capacity of each unit and forward the information
to Tenant for Tenant’s use.
 
     18. One (1) air handling unit located on the catwalk level also serves the
01 Premises and shall remain: air handling unit 2B-5 provides air to the south
exposure underfloor perimeter grilles.
 
     19. Remove all existing humidifiers and reheat coils at the penthouse level
for air handling units serving the 01 Premises.
 
B-2
 

--------------------------------------------------------------------------------

 

     20. Provide new steam-to-hot water converters and infrastructure to provide
hot water heating capacity for fit out of 1st and 2nd floors as required.
 
     21. Provide airflow measuring station and automated damper to serve
constant volume spaces to remain (areas outside project scope).
 
     22. Provide new return fan variable-frequency drives for all three (3)
existing air handling units.
 
     23. Modify air handling unit programming for all three (3) units to allow
for variable speed operation and return fan tracking.
 
     24. Landlord shall ensure existing return air intakes located at building
core are free and clear to support use of ceiling plenum as a return air plenum.
 
     25. Fintube radiant control to be integrated into overhead ventilation
control zone (variable air volume box).
 
     26. Landlord shall provide 2-1/2” chilled water risers with valved and
capped outlets for Tenant point of connection beyond demising wall. Tenant shall
review Landlord’s infrastructure changes to ensure that they meet Tenant’s
requirements. If supplemental air conditioning systems are required, they shall
be provided by Tenant.
 
     27. Landlord will provide or modify the hot water riser to extend down from
the heat exchanger(s) in the penthouse to heat the space via perimeter fintube
from the building hot water system.
 
     28. Landlord shall design, permit and construct fire sprinkler service from
the street or building to the 01 Level Premises. The main line shall be capped
at the 01 Level Premises and be sized to accommodate ordinary fire hazard as
required by the City of Greenburgh for office tenant improvements. Landlord will
include the main line distribution to the 01 Level Premises, a control system
and valves.
 
B-3
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
01 PREMISES LANDLORD IMPROVEMENTS TO BE PERFORMED BY TENANT AT LANDLORD’S COST
 
     1. Purchase and install variable air volume boxes at a quantity of (1)
every 1200 usable square feet (which equals 25 variable air volume boxes for the
floor zones) plus 2 variable air volume boxes for conference rooms, 1 variable
air volume box for the intermediate distribution frame, and 1 pantry variable
air volume box, for a total of 29 variable air volume boxes. Variable air volume
boxes over this quantity shall be provided by Tenant. The cost to provide and
install the 29 variable air volume boxes will be determined by separate costs
when bidding the construction work.
 
     2. Tenant shall install a hot water loop to be used for the fintubes and
fintube elements to heat the 01 Premises with perimeter hot water fintube.
 
     3. All control valves shall be tied into the building management system and
integrated into the variable air volume box controls by Tenant.
 
C-1
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE
AND TERM EXPIRATION DATE
 
THIS ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE AND TERM EXPIRATION DATE is
entered into as of September 1, 2011, with reference to that certain Lease dated
as of December 21, 2006 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of October 24, 2007 (the “First Amendment”), that
certain Second Amendment to Lease dated as of September 30, 2008 (the “Second
Amendment”), that certain Third Amendment to Lease dated as of April 29, 2009
(the “Third Amendment”), that certain Fourth Amendment to Lease dated as of
December 3, 2009 (the “Fourth Amendment”), that certain Fifth Amendment to Lease
dated as of February 11, 2010 (the “Fifth Amendment”), that certain Sixth
Amendment to Lease dated as of June 4, 2010 (the “Sixth Amendment”), that
certain Seventh Amendment to Lease dated as of December 22, 2010 (the “Seventh
Amendment”), that certain Eighth Amendment to Lease dated as of August 1, 2011
(the “Eighth Amendment”) and that certain Ninth Amendment to Lease dated as of
September 29, 2012 (the “Ninth Amendment” and, collectively with the Original
Lease and the First Amendment, Second Amendment, Third Amendment, Fourth
Amendment, Fifth Amendment, Sixth Amendment and Seventh Amendment, and as the
same may have been further amended, supplemented or otherwise modified from time
to time, the “Amended Lease”), by REGENERON PHARMACEUTICALS, INC., a New York
corporation (“Tenant”), in favor of BMR-LANDMARK AT EASTVIEW LLC, a Delaware
limited liability company (“Landlord”). All capitalized terms used herein
without definition shall have the meanings ascribed to them in the Amended
Lease.
 
     Tenant hereby confirms the following:
 
     1. Tenant accepted possession of the 01 Premises on [_______], 20[__].
 
     2. The 01 Premises are in good order, condition and repair.
 
     3. The 01 Premises Landlord Improvements are Substantially Complete.
 
     4. All conditions of the Amended Lease with respect to the 01 Premises to
be performed by Landlord as a condition to the full effectiveness of the Amended
Lease have been satisfied, and Landlord has fulfilled all of its duties in the
nature of inducements offered to Tenant to lease the 01 Premises.
 
     5. In accordance with the provisions of Section 2 of the Ninth Amendment to
the Amended Lease, the 01 Premises Commencement Date is [_______], 20[__], and,
unless the Amended Lease is terminated prior to the Term Expiration Date
pursuant to its terms, the Term Expiration Date shall be [_______], 20[__].
 
     6. Tenant commenced occupancy of the 01 Premises for the Permitted Use on
[_______], 20[__].
 
D-1
 

--------------------------------------------------------------------------------

 

     7. The obligation to pay Rent is presently in effect and all Rent
obligations on the part of Tenant under the Amended Lease with respect to the 01
Premises commenced to accrue on [_______], 20[__], with Basic Annual Rent for
the 01 Premises payable on the dates and in amounts set forth in the Ninth
Amendment.
 
     8. The Amended Lease is in full force and effect, and the same represents
the entire agreement between Landlord and Tenant concerning the Premises[,
except [_______]].
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
D-2
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Term
Commencement Date and Term Expiration Date as of the date first written above.
 
TENANT:
 
REGENERON PHARMACEUTICALS, INC.
a New York Corporation
 

By: Name: Title:


D-3
 

--------------------------------------------------------------------------------